EXHIBIT 10.3
 
 
BONAMOUR™
TRADEMARK LICENSE AGREEMENT


THIS LICENSE AGREEMENT (“Agreement”) is made and entered into effective as of
the date set forth on the signature page hereto (the “Effective Date”) by and
between Bonamour, Inc., a Colorado corporation (hereinafter referred to as
“Licensor”), and Bonamour International, LLC, a Texas limited liability company
(“Licensee”)


W I T N E S S E T H :


WHEREAS, Licensor owns the BONAMOUR™  mark set forth in Exhibit A annexed hereto
and the good will of the business associated therewith (hereinafter collectively
referred to as the “BONAMOUR™ Marks;”


WHEREAS, Licensee desires to obtain from Licensor and Licensor desires to grant
to Licensee, an exclusive license to use said BONAMOUR™ Marks in Asia
(“Territory”) in connection with Licensee’s promotion, advertising, sale and
distribution of the goods and/or services identified by such BONAMOUR™ Marks
(the “Goods and Services”); and


WHEREAS, Licensor is a distributor of Goods and Services bearing the BONAMOUR™
Marks, and distributes such Goods and Services to Licensee.


NOW, THEREFORE, for and in consideration of the mutual promises, covenants,
representations and warranties hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Licensor and Licensee agree as follows:


1.           License.  Licensor hereby grants to Licensee an exclusive license
to use the BONAMOUR™ Marks in the Territory in connection with the promotion,
advertising, sale and distribution of the Goods and Services, and in connection
with the operation of Licensee’s business.


2.           Assignments and Sublicenses.  Licensee acknowledges and agrees
that, subject to the terms and conditions of this Agreement, only Licensor has
the right to grant any other entities a license to use the BONAMOUR™ Marks and
that Licensee shall not grant sublicenses to any entity or individual to use the
BONAMOUR™ Marks in any manner whatsoever, shall not assign this Agreement nor
any of its rights hereunder, and shall not delegate any of its obligations or
duties under this Agreement without the prior written consent of Licensor.


3.           Rights Reserved by Licensor.  Licensor reserves the right to use or
license the use of the BONAMOUR™ Marks outside the Territory and reserves the
right to assign or otherwise dispose of said BONAMOUR™ Marks subject to the
specific rights granted by Licensor to Licensee herein and subject to the terms
and conditions hereof.


4.           Standards.  In the promotion, advertising and sale of the Goods and
Services, Licensee shall maintain standards of quality that conform to those
high-quality standards presently used by Licensee with respect to the promotion,
advertising and sale of Licensee’s currently offered goods and services with
which Licensor is familiar.
 
 
 
 

--------------------------------------------------------------------------------

 


5.           Quality Control.  The provisions of this Paragraph 5 shall apply
only to Goods and Services that are not provided to  Licensee by Licensor
through a distribution agreement, purchase order or other arrangement.


5.1           Inspection.  To ensure that the high-level quality standards
hereinabove described are maintained, Licensor or its duly authorized
representative, at Licensor’s expense and on reasonable notice to Licensee, may
inspect at any reasonable time on the premises of Licensee, the Goods and
Services offered by Licensee, and the advertising, promotion and sale
thereof.  Licensor shall have ten (10) calendar days from the date of any such
inspection to approve the Goods and Services identified by the BONAMOUR™
Marks.  If Licensor objects to any such Goods and Services, Licensee shall
immediately cease use of the BONAMOUR™ Marks.  In the event Licensor makes no
objection to the Goods and Services within the ten (10) day period, approval
shall be deemed granted to such use.


5.2           Samples.  In order to ensure that the high-level quality standards
hereinabove are maintained, Licensor or its designee shall have the right to
inspect samples of all goods, promotional and advertising materials
incorporating the BONAMOUR™ Marks, as well as the venues owned or operated by
Licensee from which Licensee offers Goods and Services identified by the
BONAMOUR™ Marks.


5.3           Quality Control System.  In order to ensure that the high-level
quality standards hereinabove described are maintained, Licensee shall continue
to utilize that quality control system currently used by them with which
Licensor is familiar.  Licensee shall not change their quality control system
without the prior consent of Licensor, which consent shall not be unreasonably
withheld.  All Goods and Services offered by Licensee shall be in strict
conformity with all laws and regulations.


6.           Labeling.  Whenever Licensee use the BONAMOUR™ Marks in connection
with the offering for sale, distribution, advertisement or promotion of the
Goods and Services, or in any other manner in connection with the Goods and
Services, Licensee shall cause the appropriate “SM,” “TM” or “®” notice to be
placed adjacent to the BONAMOUR™ Marks, for example:  BONAMOUR ™.  Licensor
shall provide notice to Licensee from time to time regarding the proper notice
label to use with the BONAMOUR™ Marks.  Licensee shall use said BONAMOUR™ Marks
in the exact form as specified by Licensor from time to time.  In using the
BONAMOUR™ Marks, Licensee shall comply with all laws pertaining to trademarks in
force at any time in the Territory, including, but not limited to, marking
requirements.  Licensee shall comply with all governmental labeling requirements
for the Goods and Services.


7.           Ownership of BONAMOUR™ Marks.  Licensee acknowledge Licensor’s
exclusive right, title and interest in and to said BONAMOUR™ Marks and further
acknowledge that nothing herein shall give them any right, title or interest in
the BONAMOUR™ Marks except the license to use the BONAMOUR™ Marks granted in
Paragraph 1 hereof.  Licensee shall not and warrant and represent that they will
not, at any time, either during the term of this Agreement or thereafter,
challenge Licensor’s ownership of the BONAMOUR™ Marks, challenge the validity of
the BONAMOUR™ Marks, or do or cause to be done or omit to do any act or thing,
the doing or omission of which would contest or in any way impair or tend to
impair any right, title or interest of Licensor in said BONAMOUR™
Marks.  Licensee shall not, and warrant that they will not, in any manner
whatsoever, represent that they have any ownership in or right, title or
interest to said BONAMOUR™ Marks, or any applications or registrations thereof,
and acknowledge that their use of said BONAMOUR™ Marks shall not create in them
any right, title or interest in or to said BONAMOUR™ Marks, but that all uses by
them of said BONAMOUR™ Marks shall inure to the benefit of Licensor.  On
termination of this Agreement in any manner, Licensee shall immediately cease
and desist from all uses of said BONAMOUR™ Marks in any form or manner, shall
deliver up to Licensor, or its duly authorized representative, all
advertisements, containers, wrappers, papers and other items on which said
BONAMOUR™ Marks appear, and at no time after termination of this Agreement shall
adopt or use without Licensor’s prior written consent said BONAMOUR™ Marks, or
any BONAMOUR™ Marks which is confusingly similar to or a colorable imitation of
said BONAMOUR™ Marks.  This Agreement and Licensee’ use of the BONAMOUR™ Marks
shall inure to the benefit of the Licensor, its successors and assigns.
 
 
 
 

--------------------------------------------------------------------------------

 


8.           Royalties.  The parties agree that the license shall be
royalty-free.


9.   Indemnification.  Licensee acknowledge and understand that Licensor, as a
result of its execution of this Agreement, assumes no duty or responsibility and
consequently has no liability to Licensee or any third party with respect to any
product liability, personal injury or other similar claim arising out of
Licensee’ promotion, sale or offering for sale of the Goods and Services and the
consumption or other use of Goods and Services produced by Licensee by any
person.  Licensee shall, at their own expense, defend, indemnify and hold
harmless Licensor, and any directors, officers and employees against claims of
third parties involving, their use of the BONAMOUR™ Marks, their promotion, sale
or offering for sale of the Goods and Services, and the consumption or other use
of Goods and Services produced by them, except such claims, if any, resulting
from acts or omissions of Licensor.  Licensor may participate in the defense of
any claim or action in which it is a party, at its own expense and through its
own counsel.


10.         Third Party Infringement.  In the event any third party violates
Licensor’s right, title and interest in and to said BONAMOUR™ Marks, Licensee
shall cooperate fully with Licensor to terminate such violations.  Licensor has
the exclusive right to prosecute and defend at its own expense all suits or
proceedings before governmental agencies which involve in any way validity of,
title to, or infringement of the BONAMOUR™ Marks.


11.         Breach of Agreement.  In the event that Licensee fail to comply with
the terms of this Agreement, Licensor shall notify Licensee in writing of such
failure and Licensee shall have thirty (30) days after the date of its receipt
of such notice within which to cure its failure.  If such failure is not cured
to the Licensor’s satisfaction during said thirty (30) day period, Licensor may,
at its option, sue to enjoin such failure, sue for damages resulting from such
failure, terminate this Agreement, and/or exercise all such remedies.  The
termination of the Agreement shall not affect any accrued rights of
Licensor.  The provisions of this paragraph are in addition to and not in
limitation of those rights and duties provided elsewhere in this Agreement and
by law.


12.         Term.


12.1                      Except as expressly provided to the contrary herein,
this Agreement shall remain in effect for one (1) year from the date of
execution hereof, and shall thereafter be automatically renewed and extended for
additional successive periods of one (1) year unless either Licensor or Licensee
on or before thirty (30) days prior to the expiration of such first one (1) year
period or any subsequent one (1) year period, delivers to the other written
notice terminating this Agreement as of the end of such period.


12.2                      This Agreement shall terminate forthwith, and without
notice if Licensee make any assignment of assets or business for the benefit of
creditors or if a trustee or receiver is appointed to administer or conduct
their businesses or affairs or if they are adjudged by any legal proceeding to
be either a voluntary or involuntary bankruptcy.  In such event, the rights
granted herein shall forthwith cease and terminate without prior notice or legal
action by Licensor, subject to the return of materials to Licensor by Licensee
in accordance with the provisions of Paragraph 6 hereof.
 
 
 
 

--------------------------------------------------------------------------------

 


13.         Miscellaneous.


13.1                      Agents.  The parties each warrant and represent to the
other that this Agreement was not brought about or participated in by any person
as an agent or intermediary and that all dealings with regard to the negotiation
and consummation of this Agreement were had between the parties hereto acting as
principals; therefore, there is no commission, finder’s fee, or other
compensation payable to any person, firm, partnership, association, corporation
or other entity and the parties hereto agree to defend against, indemnify, and
hold each other harmless from any claim by any such person, firm, partnership,
association, corporation or other entity for commissions, finder’s fee or other
similar compensation.


13.2                      Independent Contractor.  The relationship between the
parties to this Agreement shall be that of principal-independent contractor, and
not as a franchise, joint venture, partnership or agency between the parties;
all persons engaged by the Licensee will be the Licensee’ employees or agents,
exclusively; and the Licensor will not be liable for any claims of or in any way
accountable to or for the actions of such employees or agencies.  Licensee shall
have no right to obligate or bind Licensor in any manner whatsoever, and nothing
in this Agreement shall give or is intended to give any rights of any kind to
third persons.


13.3                      Successors and Assigns.  Except as provided to the
contrary herein, all the provisions hereof shall bind and inure to the benefit
of the parties hereto and their successors and assigns.


13.4                      Notices.  Any notice or other communication required
or permitted hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid.  Any such notice shall be deemed
given when so delivered personally, telegraphed, telexed or sent by facsimile
transmission or, if mailed, five days after the date of deposit in the United
States mails, as follows:
 

  To Licensor:  Bonamour, Inc.      5190 N. Central Expressway, Suite 900    
Dallas, Texas 75206          To Licensee:   Bonamour International, LLC     
5190 N. Central Expressway, Suite 900      Dallas, Texas 75206 

 
Either party may change its address or the address to which copies are to be
directed for the purpose of this Agreement by notice of such changes to the
other party in accordance with the provisions of this Section.
 
 
 
 

--------------------------------------------------------------------------------

 


13.5                      Waiver; Modification.  Failure by either party hereto
to enforce at any time or for any period of time any provision or right
hereunder shall not constitute a waiver of such provision or of the right of
such party thereafter to enforce each and every such provision.  No change or
modification of this Agreement shall be valid or binding on the parties hereto,
nor shall any waiver of any term or condition be deemed a waiver of any such
term or condition in the future, unless such change or modification or waiver
shall be in writing and signed by the parties hereto.


13.6                      Applicable Law.  The validity and effect of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas.  All disputes of this Agreement shall be resolved by
the courts of the State of Texas and the parties consent to the jurisdiction of
such courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to them.


13.7                      Severability.  In the event any provision or portion
of this Agreement shall be declared invalid by any court of competent
jurisdiction, said declaration shall have no effect upon the remaining
provisions of this Agreement, all of which shall remain in full force and effect
and shall constitute the complete understanding of the parties.


13.8                      Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed one and the same instrument.


13.9                      Paragraph Headings.  The paragraph headings of this
Agreement are for convenience and reference only and in no way define, limit, or
describe the scope of intent of this Agreement or in any way affect this
Agreement.


13.10                      Singulars and Plurals.  Where required to conform to
common English usage and to permit a consistent, reasonable construction of this
Agreement, words appearing in the singular shall be deemed to be in the plural,
words in the plural shall be deemed to be in the singular, and subjects and
verbs shall be deemed to agree with each other in the proper sense.


14.           Prior Agreements Superseded.  This Agreement constitutes the
entire agreement between the parties and supersedes any prior understanding or
agreement between them respecting the subject matter hereof.  There are no
representations, arrangements, understandings or agreements, oral or written,
between the parties hereto relating to the subject matter of this Agreement,
except those fully expressed herein.


IN WITNESS HEREOF, Licensor and Licensee have caused this Agreement to be
executed as of the 20th day of March, 2012.


BONAMOUR, INC.






By:      /s/ Nathan Halsey    
Date:    March 20, 2012
Title:    President        






BONAMOUR INTERNATIONAL, LLC






By:       /s/ Nathan Halsey     
Date:    March 20, 2012
Title:    CEO Member/Manager     
 
 
   
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Trademarks:
 
Country
Serial No.
Mark
U.S.
85485325
BONAMOUR



 


 

 
 
 
 
 

--------------------------------------------------------------------------------

 